COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-285-CV
 
 
IN RE LARRY R. TAYLOR                                                         RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and is of the
opinion that relief should be denied. 
Any delay on the part of the trial court in ruling on relator=s
motions is not unreasonable at this time.
Accordingly,
relator's petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL A: 
MCCOY, J.; CAYCE, C.J.; and DAUPHINOT, J.
 
DELIVERED: 
August 24, 2006




    [1]See
Tex. R. App. P. 47.4.